Name: Commission Regulation (EEC) No 3134/88 of 11 October 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 88 Official Journal of the European Communities No L 280/5 COMMISSION REGULATION (EEC) No 3134/88 of 11 October 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 14 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 355, 17. 12. 1987, p. 19 . No L 280/6 Official Journal of the European Communities 13. 10. 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 18,66 811 147,08 38,71 130,48 3 098 14,41 28 738 43,65 12,49 1.20 0702 00 10 0702 00 90 Tomatoes 57,30 2 492 457,13 118,85 405,04 9 659 44,30 88 617 133,99 37,57 1.30 0703 10 19 Onions (other than sets) 8,21 357 65,55 17,04 58,08 1 385 6,35 12 707 19,21 5,38 1.40 0703 20 00 Garlic 124,62 5 419 994,11 258,48 880,85 21 006 96,34 192 714 291,39 81,70 1.50 ex 0703 90 00 Leeks 24,81 1 078 197,15 51,51 174,74 4 100 19,27 38 215 57,81 16,44 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 23,04 1 001 183,06 47,82 162,25 3 807 17,89 35 484 53,68 15,26 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 140,27 6 120 1 109,52 292,45 985,60 23 439 108,69 215 776 330,18 91,32 1.100 ex 0704 90 90 Chinese cabbage 12,28 534 97,95 25,47 86,79 2 069 9,49 18 989 28,71 8,05 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 95,81 4 182 763,55 199,48 676,47 15 975 74,39 147 960 225,22 61,96 1.120 ex 0705 29 00 Endives 91,00 3 955 723,03 188,90 640,84 15 038 70,68 140 150 212,02 60,29 1.130 ex 0706 10 00 Carrots 21,56 937 170,68 44,80 151,01 3 583 16,69 33191 50,50 14,33 1.140 ex 0706 90 90 Radishes 81,67 3 549 650,28 169,17 575,37 13 746 63,10 126 513 190,91 53,97 1.150 0707 00 1 1 0707 00 19 Cucumbers 43,85 1 907 349,86 90,96 310,00 7 392 33,90 67 822 102,55 28,75 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 328,16 14 271 2 617,78 680,65 2 319,53 55 315 253,70 507 472 767,31 215,16 1.170 0708 20 10 0708 20 90 Beans (Vigna spp Phaseolus spp.) 84,16 3 660 671,39 174,57 594,89 14 187 65,06 130 153 196,79 55,18 1.180 ex Q708 90 00 Broad beans 48,85 2 122 387,72 101,69 343,94 8 151 38,04 75 454 113,88 32,05 1.190 0709 10 00 Globe artichokes 82,78 3 596 657,05 172,33 582,85 13 814 64,46 127 867 192,99 54,32 1.200 Il Asparagus : IlIlIlIlII\\\1II 1 .200.1 ex 0709 20 00  green 372,58 16 203 2 972,10 772,78 2 633,48 62 803 288,04 576 159 871,16 244,28 1.200.2 ex 0709 20 00  other 387,12 16 835 3 088,11 802,94 2 736,28 65 254 299,28 598 648 905,17 253,81 1.210 0709 30 00 Aubergines (egg-plants) 46,77 2 034 373,13 97,02 330,62 7 884 36,16 72 334 109,37 30,66 1.220 ex 0709 40 00 Celery stalks and leaves 73,33 3 187 578,02 152,13 512,77 12 178 56,65 112 937 171,54 49,10 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 48,53 2 110 387,15 100,66 343,04 8 180 37,52 75 052 113,48 31,82 1.250 0709 90 50 Fennel 32,53 1 412 259,53 67,57 229,50 5 422 25,30 50 234 75,81 21,40 1.260 0709 90 70 Courgettes 44,76 1 946 357,05 92,84 316,37 7 544 34,60 69 218 104,65 29,34 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 83,74 3 641 668,02 173,69 591,91 14 115 64,74 129 500 195,80 54,90 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 50,95 2 199 403,00 105,23 354,76 8 384 39,58 77 493 118,17 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 41,93 1 823 334,49 86,97 296,38 7 068 32,41 64 843 98,04 27,49 230 ex 0804 30 00 Pineapples, fresh 45,49 1 978 362,94 94,36 321,59 7 669 35,17 70 358 106,38 29,83 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 183,05 7 960 1 460,20 379,67 1 293,84 30 855 141,51 283 068 428,00 120,01 2.50 ex 0804 50 00 Guavas and mangoes, fresh 144,51 6 285 1 152,82 299,74 1 021,48 24 360 111,72 223 481 337,90 94,75 2.60 \ Sweet oranges, fresh : I \ l 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi- sanguines 29,72 1 297 236,91 61,89 209,89 4956 23,08 45 908 69,88 19,22 13 . 10 . 88 Official Journal of the European Communities No L 280/7 Amount of unit values per 100 kg net ' Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 52,51 32,71 59,57 25,08 71,31 70,55 48,97 162,78 2 283 1 422 2 591 1 091 3 113 3068 2 129 7 079 418,87 260,93 474,63 200,11 568,29 562,78 390,67 1 298,48 108,91 67,84 123,55 52,03 148,47 146,33 101,58 337,62 371.15 231,20 419,88 177,31 503,48 498,66 346.16 1 150,55 8 851 5 513 9 981 4 228 11 890 11 892 8 255 27 438 122,77 76,48 139,52 58,65 167,62 164,96 114,51 380,60 40,59 25,28 46,15 19,39 55,37 54,54 37,86 125,84 81 201 50 583 91 780 38 793 110 122 109 099 75 734 251 719 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 34,42 21,44 39,26 16,44 46,11 46,25 32.11 106,72 29.12 41,12 33,60 8,53 19.28 39.48 18,05 35,46 20,38 80,17 50,07 40,75 69,64 49.49 131,44 75.29 46,05 33,24 171,50 92,14 130,08 106,32 26.98 60.99 124,91 57,10 112,20 65,62 248,38 155,13 130,52 220,31 154,51 423.16 238.17 145,69 103,86 537,59 313,99 443.30 362.31 91,95 207,86 425,66 194,60 382,35 222,52 837,19 522,86 439,90 750,78 521,09 1 434,97 811,66 496,48 350,09 1 828,41 7 488 10 571 8 640 2 192 4 957 10 151 4 641 9 118 5 255 19 882 12417 10 461 17 904 12 373 33 887 19 356 11 840 8 307 43 683 34,34 48,48 39,62 10,05 22,73 46,55 21,28 41,82 24,47 92.50 57,77 48.51 82,11 57,61 157,81 88,77 54,30 38,70 200,54 44,42 62,71 51,26 13,01 29,40 60,22 27,53 54,09 31,51 119,73 74,78 62,60 106,22 74,37 203,24 114,83 70,24 50,00 259,53 1 931 2 727 2 229 565 1 278 2 619 1 197 2 352 1 376 5 203 3 250 2 731 4 619 3 231 8 873 4 994 3 054 2 173 11 278 354,36 500,30 408,90 103,78 234,58 480,40 219,63 431,51  251,17 943,71 589,39 495,21 847,32 588,08 1 619,68 916,03 560,32 395,68 2 066,46 68 696 96 987 79 268 20 118 45 476 93 128 42 576 83 652 48 671 184 388 115 159 96 306 164 259 114 685 313 859 177 578 108 622 76 945 402 032 103,87 146,64 119,85 30,42 68,76 140,81 64,37 126,48 74,08 280,06 174,91 147,36 248,36 l 173,62 477,74 268,50 164,23 117,09 606,67